The delegation of
the Republic of Sierra Leone wishes to express its
profound appreciation for the significant contribution
of the President of the General Assembly at its fifty-
ninth session to the work of the Assembly and to
congratulate you, Sir, on your assumption of the
leadership of this body at its sixtieth session. You and
your predecessor will always have a special place in
the history of the United Nations as Presidents of the
General Assembly at the height of the Organization’s
reform process.
The United Nations was founded on the principle
of multilateral cooperation for the maintenance of
international peace and security. For 60 years, it has
been the focus of its Members — rich and poor, big
and small — for carrying out that critical
responsibility. Today, for many of its Members, the
Organization is the great hope, not only for the
achievement of peace and security, but also for the
attainment of every objective of human aspiration,
particularly development, human rights, freedom and
democracy.
The United Nations was designed to serve the
world of the aftermath of the Second World War — a
world different in many ways from today’s world. That
is why my delegation has welcomed with total
commitment reforms in the United Nations system to
reflect the realities of today’s world, and we will
continue to participate fully in the reform process.
We welcome the outcome document (resolution
60/1) of last week’s summit and applaud the
negotiations that led to its adoption by consensus. The
success of those negotiations indicate that, in spite of
our differences and individual sovereign interests,
Member States recognize that we have more things in
common than things that divide us and that, for a better
world, common interests must enjoy precedence over
individual interests.
The rhetoric that has accompanied the outcome
document has been impressive and reassuring,
especially for developing countries and countries in
conflict or emerging from conflict. If those soothing
statements are matched by action, this year’s United
Nations summit and General Assembly session will
have a landmark effect on the Organization and on the
world. We are optimistic that it will.
This is the last Assembly session before the
completion of the withdrawal of the United Nations
Mission in Sierra Leone (UNAMSIL) at the end of
December. UNAMSIL has achieved successes that are
unique in the history of United Nations peacekeeping
efforts. Sierra Leoneans will forever remember the
positive difference that the Mission made in their
2

country’s crisis and in their lives. For that, we can
never sufficiently thank the United Nations and the
entire international community for coming to our
rescue and for standing by us when we could not stand
alone. In particular, we are profoundly grateful to
countries that contributed troops to UNAMSIL and
countries that financially supported the Mission.
With a tremendous feeling of relief, we welcome
the proposal to constitute an integrated United Nations
office to succeed UNAMSIL, with the objective of
supporting Sierra Leone in continuing to address
critical areas of concern, including the causes of the
conflict, consolidating the peace, human rights,
development, legal, judicial and governance reforms,
the rule of law and security. That measure has allayed
the fears of Sierra Leoneans that UNAMSIL’s
departure would create a security vacuum and would
mark the end of programmes associated with the
Mission. We eagerly look forward to yet another
success in the United Nations peacekeeping experiment
in Sierra Leone.
Today, the Organization is preparing to transform
its peacekeeping functions in Sierra Leone to meet
some of the post-conflict needs of the country. That is
a landmark decision that could serve as a model for
effective coordination of strategies and programmes
among the United Nations, its agencies and
programmes, and organizations and development
partners in countries emerging from conflict.
We note with interest that the architecture and
plans for the operation of the new integrated office
were based on close and extensive cooperation among
relevant parties of the United Nations Secretariat and
various United Nations agencies and organizations that
constituted the country team. Sierra Leone hopes that
that process of consultation and cooperation will
continue. We urge the United Nations Mission to work
closely with existing national institutions and with
other initiatives that we have set up over the past five
years to tackle post-conflict problems. We have no
doubt that the new office will provide a “guinea pig”
for the work of the proposed United Nations
Peacebuilding Commission, to which we will spare no
effort to lend support.
As members are aware, it is not enough to
establish these short-term yet essential post-conflict
bridges; what we desperately need is the mobilization
of resources, including those required for capacity-
building for sustainable economic and social
development. The objective is not merely to ensure that
Sierra Leone and other countries emerging from
conflict do not slide back into conflict; rather, the
ultimate objective must be to ensure that Sierra
Leoneans do not remain in abject poverty.
The creation of the Peacebuilding Commission
will be in consonance with the views expressed by my
country’s President five years ago when, from this
rostrum at the Millennium Summit, he spoke about the
imperative of adaptation by the United Nations. He
pleaded with the Organization to continue to adapt and
equip itself to deal with the perennial problems and
new manifestations of human insecurity and
underdevelopment. He also spoke about some of the
ways in which Sierra Leone had tested the capacity of
the United Nations to adapt itself to respond to local
and global challenges.
The three main elements — development, peace
and security and human rights — highlighted in the
Secretary-General’s report entitled “In larger freedom”
(A/59/2005) and in the outcome document (resolution
60/1) of last week’s High-level Plenary Meeting are all
interrelated. However, as the document states,
development is a central goal by itself. That is why no
one should be surprised at the importance that Sierra
Leone — a poor country emerging from a devastating
conflict — attaches to the development cluster of the
outcome document, including the section on ways in
which to meet the special needs of Africa.
The people of Sierra Leone continue to attach
importance to the Millennium Development Goals
(MDGs) and to the commitments our heads of State or
Government made in the Assembly five years ago. The
principal purpose of the just-concluded High-level
Plenary Meeting was to renew our determination to
fulfil those commitments.
The General Assembly would be interested to
know that the food security objective of ensuring by
the year 2007 that no Sierra Leonean goes to bed
hungry is consistent with, and directly linked to, the
MDGs; so are the objectives embodied in our Poverty
Reduction Strategy Paper. We are determined to
continue to work with our development partners to
achieve those objectives.
For the overwhelming majority of us, “freedom
from want” means the collective national and
international responsibility to eradicate extreme
3

poverty, the collective responsibility to ensure that
people in all regions of the world enjoy, first and
foremost, their human right to food, basic health care,
education, clean water and other amenities that sustain
life. As we see it, “freedom from fear” means the
collective responsibility of all States to remove and
eliminate threats to the safety and security of people
everywhere, such as the illicit traffic and use of small
arms and the accumulation of nuclear and other
weapons of mass destruction. “Freedom from want”
and “freedom from fear” also imply the responsibility
to accept without reservation the relationship between
disarmament and development.
Furthermore, “freedom to live in dignity” implies
the collective responsibility of all States to ensure that
their peoples are treated with dignity. This includes the
protection of all the economic, social, cultural, political
and civil rights enshrined in the Universal Declaration
of Human Rights. In our view, that responsibility
implies cooperation and assistance where necessary to
enhance the capacity for prevention and protection. In
this connection, Sierra Leone is grateful for the
assistance it continues to receive from the United
Nations in the field of human rights.
Sierra Leone has continued to make giant strides
in all areas of human endeavour since the end of armed
conflict in 2002. Since then, presidential,
parliamentary and local elections — the latter ushering
in a revival of local government that had been dormant
for nearly 30 years — have been held in conformity
with democratic principles and practice. We are now
preparing for the 2007 presidential and parliamentary
elections to consolidate further our gains in the
democratic process.
Sierra Leone believes that children are the best
investment to ensure a bright future for our country.
Consequently, we hold the view that development and
respect for human rights start with them and that the
Millennium Development Goals are a critical tool for
achieving those goals. That is why we have increased
the space devoted to education, as indicated by
enrolment figures that have jumped from 659,503 in
the 2001-2002 academic year to 1,158,399 in 2003-
2004 — this in a country whose total population is
5 million.
We believe that the sound administration of
justice, in particular strict adherence to the rule of law
and human rights, is indispensable to attaining durable
peace and political stability. Accordingly, the
Government has re-established civil authority
throughout Sierra Leone through the reopening and
strengthening of judicial and law enforcement
institutions, and we are in the process of establishing a
national human rights commission.
Two transitional institutions, the Truth and
Reconciliation Commission, which has just published
its report, and the Special Court, have contributed
immensely to the peace process. It is the Government’s
intention to implement the Commission’s
recommendations, to which we attach great importance
as a crucial instrument of durable peace.
Let me take this opportunity to appeal to the
United Nations, the international community and our
friends to support the Special Court to enable it to
accomplish its mandate.
There is no doubt that the United Nations and the
international community have made important strides
in addressing impunity. However, it is our belief that
the international community should do more than
support the international tribunals, truth and
reconciliation commissions and other mechanisms of a
transitional justice system. It is our fervent hope that
the process of peace and reconciliation in Sierra Leone
will not end with the report of the Truth and
Reconciliation Commission or the end of the work of
the Special Court. Reconciliation would be incomplete
without addressing the special needs of the victims of
the heinous crimes that were perpetrated on civilians
during the armed conflict.
I solemnly appeal to the international community
to assist us in supporting victims of war crimes and
crimes against humanity. Within its limited resources,
the Government has made every effort to address the
special needs of the victims of the heinous crimes
committed during the 11-year rebel armed conflict. But
we need international support for these victims
through, for instance, the Special Fund for War Victims
envisaged under the 1999 Lomé Peace Agreement and
the National Commission for War-Affected Children.
This address would be incomplete without
reference to the security situation in the West African
subregion. While Sierra Leone is enjoying relative
peace and stability and the capacity of its security
forces continues to be enhanced by the International
Military Advisory and Training Team, there is still an
air of uncertainty in the neighbourhood and the
4

subregion. Because of the porosity of the borders and
the historically fluid nature of the conflict in the
subregion, we will feel safe and secure only in a
conflict-free region.
In the light of this, I would like to appeal to the
United Nations, the international community and our
friends to continue to support measures to resolve the
conflicts that have plagued the subregion for so long
and diverted scarce resources and energy from
development. But let me remind members about the
imperative of recognizing the fact that the achievement
of lasting peace requires wholesome measure for the
entire subregion. In particular, we recommend a
subregional approach by the United Nations, the
African Union, the European Union, the Economic
Community of West African States and other interested
parties to post-conflict activities, including
disarmament, demobilization and reintegration,
security-sector reform and post-conflict peacebuilding.
Finally, at the time of the debate of the sixtieth
session of the General Assembly, we should be
reminded that the United Nations is and should remain
at the centre of efforts to harmonize activities to attain
its common objectives. This Organization belongs to us
all and operates in the larger interest of all its
members. Let this sixtieth anniversary be a time for
recommitment to the principles and purposes of the
Charter, a time for renewed determination to build on
the successes of this great Organization.